Citation Nr: 1439676	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  04-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of lung cancer, as secondary to asbestos exposure.

2.  Entitlement to service connection for residuals of brain cancer metastasized from lung cancer as secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The appellant was a Member of the Army Reserve from January 1965 to February 1971 and was ordered to active duty for training (ACDUTRA) from July 1966 to November 1966.  He had other two week periods of ACDUTRA until 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2007, this matter came before the Board and was remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As discussed below, additional outside medical opinion has also been obtained.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that any asbestos exposure during training caused the appellant's lung cancer.

2.  The most probative medical and other evidence of record preponderates against finding that the appellant's lung cancer was related to his ACDUTRA.

3.  The appellant's brain cancer metastasized from his lung cancer.


CONCLUSIONS OF LAW

1.  The appellant's lung cancer was not incurred or aggravated in ACDUTRA, and was not the result of asbestos exposure in ACDUTRA.  38 U.S.C.A. §§ 101(22), 106, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The appellant's brain cancer was incurred or aggravated in ACDUTRA, was not the result of asbestos exposure in ACDUTRA, and manifested many years after discharge from service.  38 U.S.C.A. §§ 101(22), 106, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA most recently notified the appellant in February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the appellant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a January 2012 supplemental statement of the case (SSOC).

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records in compliance with the Board's September 2007 remand.  The RO also afforded him a VA examination in October 2004, and the Board later obtained an independent medical opinion in May 2014.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims. 

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty, or from an acute myocardial infraction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active duty for training" (ACDUTRA) is full-time duty in the Armed Forces performed by reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" (INACDUTRA) means duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The appellant contends he has residuals of lung and brain cancer due to exposure to asbestos in service, and that his brain cancer metastasized from his lung cancer.  Specifically, he alleges he was exposed to asbestos while working in landing craft engine rooms during his periods of service.  

Service treatment records show no complaints of, symptoms of, or treatment for symptoms that could be attributable to lung or brain cancer.

Service Personnel records indicate the appellant had a military occupation as a Senior Marine Engineering Mechanic from November 1966 through July 1969 during periods of ACDUTRA.  

Private treatment records show he was diagnosed with lung and brain cancer in October 1999.

In an August 2004 statement, a private Oncologist confirmed the appellant was treated for lung cancer since his diagnosis in October 1999.  He noted there was no current systemic recurrence of the disease.  He also acknowledged the appellant admitted to smoking for nearly 50 years prior to the diagnosis of lung cancer, and alleged exposure to asbestos during training from 1966 through 1971.  The private Oncologist stated that smoking cigarettes and asbestos exposure are two leading causes of lung cancer.  He concluded that while it is possible that the appellant's alleged degree of asbestos exposure alone, without smoking cigarettes, could have caused lung cancer, he was unable to determine degree asbestos exposure contributed to his lung cancer versus his history of smoking.

In October 2004, the appellant attended a VA examination.  After examining the appellant, the examiner indicated there may be some residual disability related to cancer, namely short-term memory loss from the brain cancer, but there was no residual disability related to chemotherapy.  The examiner was unable to state with certainty whether the appellant's lung cancer was related to asbestos exposure.  He noted asbestos is normally associated with mesothelioma of the lung, which the appellant did not have.  Further, the appellant's smoking history was a strong contributing factor to his lung cancer.  Overall, the examiner concluded it was not likely that the lung cancer was secondary to asbestos exposure in service.

In a December 2011 statement, the appellant's private Oncologist repeated the same medical history and noted that since the completion of chemotherapy in the spring of 2000, yearly chest X-rays have revealed no evidence of disease recurrence.  He also noted that a recent May 2011 Brain MRI showed small left temporal contrast-enhancing lesion unchanged from previous studies, but there was still no evidence of clear disease recurrence except for indeterminate brain findings.  The private Oncologist then re-stated that cigarette smoking and asbestos exposure are the two leading risk factors for developing lung cancer.  

In April 2014, the Board requested an independent medical opinion to resolve the conflicting opinions from the October 2004 VA examiner and the August 2004 and December 2001 statements from the appellant's private Oncologist.  In a May 2014 opinion, an independent Oncologist reviewed the Veteran's claims file and noted the medical evidence did not support the appellant was exposed to asbestos.  Specifically, there were no findings of pleural plaque on X-rays, CT scans, or on a pathology report that would indicate asbestos exposure.  Overall, the independent Oncologist concluded that given the appellant's history of smoking, he could not say "with 50 percent or greater certainty that asbestos exposure contributed to [the] appellant's lung cancer diagnosis."  Furthermore, given that the most common cause of secondary brain cancer is from primary lung cancer, it is likely the appellant's lung cancer resulted in or metastasized in his brain.

The Board assigns low probative weight to the August 2004 and December 2001 opinions of the appellant's private Oncologist.  In both opinions, the appellant's private Oncologist was unable to ascertain the etiology of his lung cancer, stating it could be due to his smoking history or alleged asbestos exposure.  As such, the opinions are of little to no value in determining entitlement to service connection.

The Board assigns a higher probative weight to the opinions of the October 2004 VA examiner and the April 2014 independent Oncologist because they provided a conclusion as to the etiology of the appellant's cancer based on sound reasoning and an adequate rationale.  Significantly, neither examiner found that there were any of the normal indicia of asbestos exposure in the onset of the lung cancer.

The appellant also submitted photographs of the ships he worked on while in service as well as subjects for Small Craft License Examination from the Marine Licensing Board.  Unfortunately, the Board is unable to assign any probative value to these pieces of evidence as they provide neither positive nor negative support for entitlement to service connection.  Significantly, appellant had periods of ACDUTRA and the amount of any asbestos exposure would have been limited during those times.  Clearly, any exposure might result in subsequent lung changes, but it is noted that he also had potential post-service exposure as a mechanic.  In any event, significant exposure during ACDUTRA has not clearly been demonstrated, and lung findings are interpreted as not showing indicia of asbestos exposure.

Under these circumstances, entitlement to service connection for lung cancer due to asbestos exposure must be denied as the bulk of the most persuasive evidence is against the conclusion that any asbestos exposure during ACDUTRA caused the lung cancer.  While the Board acknowledges the appellant's contention that he was exposed to asbestos in service, without some confirmatory information, this assertion is not deemed sufficiently credible to grant the claim.  Furthermore, the April 2014 independent Oncologist found no medical evidence that would indicate asbestos exposure in the appellant's radiology and pathology reports.  This was a similar conclusion to any earlier examiner as well.

As entitlement to service connection for lung cancer must be denied, entitlement to service connection for brain cancer as secondary to lung cancer must also be denied as a matter of law.

Consideration has also been given to direct service connection for the lung and brain cancers.  As there were no signs or symptoms of these diseases in service, there is again no basis to grant direct service connection.

The Board notes that while tumors of the brain are subject to presumptive service connection, such presumptions are not applicable to diseases incurred during periods of ACDUTRA.  See 38 C.F.R. § 3.309.  The pertinent pathology was first manifested many years after any ACDUTRA.

The Board further notes that the law precludes service connection for disease or disability resulting from the use of tobacco products for all claims filed after June 9, 1998, as it the case here.  See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. 
§ 3.300 (2013).

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for residuals of lung cancer and brain cancer.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims are denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of lung cancer, as secondary to asbestos exposure is denied.

Entitlement to service connection for residuals of brain cancer metastasized from lung cancer as secondary to asbestos exposure is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


